Citation Nr: 0942371	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a low back injury with history of 
left sided herniation, L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 12, 1977, to May 
11, 1980, and from May 23, 1980, to February 25, 1984.  He 
also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The Board notes that the appellant requested a hearing before 
a decision review officer of the RO in connection with the 
current claim.  The requested hearing was scheduled and 
subsequently held in January 2007 at the Hartford RO.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran seeks entitlement to an initial disability rating 
in excess of 10 percent  for residuals of a low back injury 
with history of left sided herniation, L4-5.  He contends 
that the currently assigned 10 percent disability rating does 
not adequately reflect the severity of his disability.

During his January 2007 hearing, the Veteran reported that he 
had been receiving continued private treatment for his low 
back disability.  The most recent record of private treatment 
for the Veteran's low back disability associated with the 
claims file is dated in June 1995 from the St. Francis 
Hospital Medical Center in Hartford, Connecticut.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(1) (2009).  Accordingly, 
on remand, an effort should be made to contact the Veteran 
and request that he identify all providers of private 
treatment for his low back disability and, after obtaining 
any necessary authorization, to obtain any identified records 
of treatment for his low back disability.

Additionally, the most recent VA examination evaluating the 
Veteran's low back disability was performed in September 
2005.  Since that time, in a statement dated in October 2006, 
the Veteran reported that his back pain had been getting 
progressively more severe.  Subsequently, the Veteran's 
representative, in a statement dated in October 2009, 
reiterated that the Veteran had reported that his low back 
disability had become more severe over the preceding two 
years.  As such, the Board has no discretion and must remand 
this matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his low back disability.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims file any 
medical records identified by the 
Veteran.  Any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
Veteran, and associated with the claims 
file

2.  The RO/AMC shall then schedule the 
Veteran for an  appropriate VA 
examination to determine the nature, 
extent, and severity of his low back 
disability.  The claims file should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims file and the remand have 
been reviewed.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
Veteran's back.

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel 
or bladder problems related to his low 
back disability.

The examiner must also indicate the 
impact the Veteran's low back disability 
has on his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be 
set forth in a legible report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim  adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


